department of the treasury internal_revenue_service washington d c date number release date wta-n-107529-00wli cc dom fs uilc internal_revenue_service national_office service_center advice memorandum for jody tancer assistant acting district_counsel brooklyn attn patricia riegger from deborah a butler assistant chief_counsel field service subject return filing_date -- zero returns this memorandum responds to your request for significant advice dated date in connection with a question raised by the submission processing function of the brookhaven service_center issue whether a form_1040 that reports zeroes on each line and is signed by the taxpayer without any modifications additions or deletions to the attestation statement is a return for purposes of sec_6501 and sec_6511 conclusion in general a form_1040 that reports zeroes on each line and is signed by the taxpayer without any modifications additions or deletions to the attestation statement should be treated as a return for purposes of sec_6501 and sec_6511 discussion sec_6501 of the internal_revenue_code provides that the amount of any_tax imposed by this title generally shall be assessed within years after the return was filed any claim for credit or refund of an overpayment of any_tax imposed by the internal_revenue_code generally must be filed within years from the time the return was filed or two years from the time the tax was paid sec_6511 for purposes of sec_6501 and sec_6511 the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the wta-n-107529-00 taxpayer has received an item_of_income gain loss deduction or credit sec_6501 the secretary has broad authority to determine what information should be submitted with a tax_return and how that information should be submitted see sec_6011 365_f2d_792 8th cir cert_denied 385_us_1026 andrews v commissioner tcmemo_1999_281 sec_6011 provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement must include therein the information required by such forms and regulations id see also sec_1_6011-1 each taxpayer is expected to carefully prepare his return and set forth fully and clearly the information required to be included therein sec_1_6011-1 returns which have not been so prepared will not be accepted as meeting this requirement of the code id the purpose behind the broad grant of authority to the secretary is not alone to get tax information in some form but to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished 321_us_219 a document defective or incomplete as a return for some purposes may nevertheless be sufficient for purposes of beginning the period of limitations under sec_6501 and sec_6511 see 293_us_172 309_us_304 in zellerbach the taxpayer filed its original income and profits tax_return for its fiscal_year ending date in date although the revenue act of required taxpayers to file a new or supplemental income and profits tax_return if the original return had been prepared pursuant to the provisions of the revenue act of and additional tax was due under the revenue act of the taxpayer did not file a new or supplemental return when the commissioner issued a deficiency_notice to the taxpayer in date the taxpayer alleged that the notice was barred because the period of limitations for assessment had expired the commissioner argued that the period of limitations for assessment had not begun because the return he received from the taxpayer in date was a nullity the supreme court disagreed and determined that the period of limitations had expired the court acknowledged that the taxpayer had not complied with the requirement to file a second return nevertheless the court held that the original return was sufficient to begin the period of limitations the court concluded that for purposes of the statutes of limitations p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and wta-n-107529-00 evinces an honest and genuine endeavor to satisfy the law this is so even though at the time of filing the omissions or inaccuracies are such as to make amendment necessary u s pincite citation omitted thus if a document substantially complies with the requirements for making a return it is sufficient as a return for purposes of the statutes of limitations whether or not such document is flawed id see also germantown trust co v commissioner u s pincite fiduciary return filed by the taxpayer was a return for purposes of the statute_of_limitations notwithstanding that the return was flawed inasmuch as the taxpayer was required to file a corporate return and not a fiduciary return 86_tc_383 acq in result 1986_2_cb_1 form_1040 filed by taxpayers was a return for purposes of the statute_of_limitations notwithstanding that the taxpayers failed to include form_w-2 as required by the regulations substantial compliance with the requirements for making a return means there must be sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury 82_tc_766 aff'd per curiam 793_f2d_139 6th cir several courts have looked at whether a form_1040 that reports zeroes on each line and is signed by the taxpayer without any modifications additions or deletions to the attestation statement is a return for purposes of the statutes of limitations two lines of authority have emerged on this issue the first line is represented by 618_f2d_280 5th cir cert_denied 449_us_868 in that case the taxpayer placed zeros on most lines but also sprinkled the return with constitutional objections the court held the document not to be a valid_return because it did not contain information by which a liability could be calculated id see also 638_f2d_182 10th cir while the existence of the constitutional objections may have made the case distinguishable from the case for which you have requested advice other courts have not read smith so narrowly see 738_f2d_157 6th cir in mosel the taxpayer submitted a form_1040 on 1it could be argued that the inclusion of the constitutional arguments by the taxpayer were an indication that the zeroes in the form_1040 were intended to support the taxpayer’s legal argument that proper dollar figures were not required to be reported and that the zeroes therefore did not represent actual dollar figures to be reported on the form_1040 wta-n-107529-00 which he indicated that he had zero income from wages and interest that he owed no income taxes and that he was entitled to a refund in rejecting the taxpayer’s argument that the form_1040 was a return the court concluded that a lthough mosel’s argument has some surface appeal in that the symbol zero has mathematical meaning we conclude that no reasonable person employing such a symbol in these circumstances could understand that he had submitted the information which is required in a tax_return mosel’s form_1040 might reasonably be considered a protest but under no circumstances can it be rationally construed as a return f 2d in 627_f2d_830 7th cir cert_denied 450_us_916 the court saw the issue as one of intent it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply information required by the tax code in our self-reporting tax system the government should not be forced to accept as a return a document which plainly is not intended to give the required information f 2d pincite the opposing authority is represented by 618_f2d_74 9th cir the taxpayer filed a form_1040 on which he provided his name address social_security_number and other information the form_1040 was not doctored or modified in any way and was signed under penalties of perjury but it contained zeroes on every line while conceding that the figures may have been intentionally false the taxpayers nevertheless argued that the figures did satisfy the requirement of filing a return the court agreed stating the zeros entered on long's tax forms constitute information relating to the taxpayer's income from which the tax can be computed the i r s could calculate assessments from long's string of zeros just as it could if long had entered other numbers the resulting assessments might not reflect long's actual tax_liability but some computation was possible in this respect the circumstances here differ from those in porth 426_f2d_519 10th cir and similar cases in which defendants failed to complete tax forms or left them blank nothing can be calculated from a blank but a zero like other figures has significance a return containing false or misleading figures is still a return false figures convey false information but they convey information wta-n-107529-00 f 2d pincite footnotes deleted the ninth circuit in 925_f2d_356 9th cir subsequently affirmed its position in long this position has also been adopted by the eighth circuit in 727_f2d_681 8th cir after reviewing the cases we are persuaded that the appropriate position for the service to follow is the position established in long the ninth circuit’s opinion in long is well reasoned and provides an appropriate bright line for determining whether a filed document constitutes a return for example while the internal_revenue_code contemplates that returns will sometimes be filed with intentional falsity there is no dispute that such false returns are in fact returns see sec_6663 and sec_7206 464_us_386 thus the difference between a lack of honest intent to supply accurate financial information and the dishonest intent to supply false financial information is subtle at best with long however we have a bright line for determining whether a filed document constitutes a return which is both conservative and easy to administer treating a form_1040 that reports zeroes on each line and is signed by the taxpayer without any modifications additions or deletions to the attestation statement as a return for purposes of the statute_of_limitations reduces the risk that the service will not make a timely assessment if the form_1040 is an honest attempt at establishing the 'taxpayer's liability and could in fact be a correct determination of that liability the return will be processed within the appropriate period if however the form_1040 is false the limitations_period for deficiency assessments may be extended unlimited under sec_6501 or six years under sec_6501 but the service’s interest are not adversely effected accordingly a form_1040 that reports zeroes on each line and is signed by the taxpayer without any modifications additions or deletions to the attestation 2in 925_f2d_356 9th cir the ninth circuit stated long properly turns on the presence or absence of financial information here nothing can be calculated from kimball’s asterisks a proper reading of long demonstrates that kimball did not file a return long’s distinction is admittedly formalistic it may be that whether a form contains zeros asterisks or nothing at all it makes essentially the same point the taxpayer refuses to report income we nevertheless reaffirm long’s analysis a line must be drawn somewhere and given the need for clear law on an arcane point it should be as bright as possible wta-n-107529-00 statement should generally be treated as a return for purposes of sec_6501 and sec_6511 if you have any questions please contact the procedural branch at
